Citation Nr: 1127024	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2011, the Veteran was afforded a Board videoconference hearing at the VA satellite office in Sacramento, California.  The transcript has been associated with the claims file.

Additional pertinent evidence was submitted in May 2011.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's current tinnitus is causally related to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran contends that he has tinnitus due to his active military service.  Specifically, the Veteran reported in-service noise exposure, and ringing in his ears since service.  He described in-service noise exposure to include from an aircraft carrier, and from exposure to jet engines while working on the flight line.  

Service treatment records are absent for reports of ringing in the ears.  On the October 1966 enlistment and April 1971 separation examinations, the Veteran's ears were noted to be normal.  In January 1971, however, the Veteran was given an audiogram and it was noted that he had defective hearing on the right side that was mild to severe in all frequencies.  The Veteran's service on the U.S.S. Coral Sea off the coast of Vietnam was verified.  

In April 2008, the Veteran was afforded a VA examination for his tinnitus.  His service history was reviewed, and included nine months on and off the coast of Vietnam during the Vietnam War.  Specifically, the Veteran explained that he had served in a training squadron wherein he experienced constant noise exposure from the flight line.  The Veteran indicated that noise exposure on the aircraft carrier involved that from machinery, chipping, grinding, and jets.  While in service, earmuffs and/or rubber earplugs were worn most of the time when he was in close proximity to the jets.  After service, the Veteran worked in a shipyard and was exposed to pneumatic tools and machinery.  At that time he wore earmuffs or earmuffs and rubber earplugs.  The Veteran reported that he had not engaged in noisy hobbies.  The Veteran explained that his tinnitus had been present for approximately twenty years or more, and he described it as coming and going.  The VA examiner concluded that due to its infrequent nature, and relatively late onset the tinnitus was less likely than not due to the Veteran's service.  

In April 2008, the Veteran was examined by Sean P. Hennessey, MD.  The Veteran reported a nearly identical history as that discussed above.  In December 2008, based on the Veteran's reported history, which included in-service noise exposure from an aircraft carrier and jet engines, Dr. Hennessey opined that the Veteran's tinnitus was consistent with loud-noise induced tinnitus.  He reasoned that a physical examination, with use of a tuning fork, as well as a head and neck examination and vascular evaluation failed to reveal any other explanation.  

In his written contentions to the Board, the Veteran explained that although his Military Occupational Specialty was shown on his Form DD 214 to be as a cook, he was assigned additional duties.  These additional duties involved a two-year assignment to the Flying Training Squadron helping on the flight line.  In addition, while stationed on the U.S.S. Coral Sea during the Vietnam War, the flight schedule was especially busy, and the Veteran's duties involved loading the planes with bombs prior to airstrikes.  The Veteran explained that he experienced high pitch ringing in his ears ever since service.  

At his May 2011 hearing, the Veteran described experiencing a noise for so many years that he had learned to live with it.  He described his tinnitus as masked by background noise, but prevalent when he was in a quiet area.  He equated the noise to a continuous pinging, high-pitched sound that persisted throughout the day, noticeable from the moment that he awoke.  The Veteran compared the ringing sound that he heard to that highest of pitches heard in a hearing examination.  The Veteran again reviewed his history of in-service noise exposure, providing even greater details.  He reiterated that at Miramar Naval Air Station he was exposed to a lot of noise from jet engines due to work that he performed in a hangar bay.  He again noted that he had spent two years in a training squadron working around jet engines.  The Veteran explained that he was constantly exposed to noise while in service, and at that time, although he was given ear plugs, their use was not required.  Later, when stationed on the U.S.S. Coral Sea he was exposed to the ambient noise from the jet carrier itself.  At that time, as a cook, his duties involved working in the kitchen, where he also experienced various noise exposure involved in the operation of the ship, including noises from the machinery, ventilation, and kitchen.  The Veteran confirmed that he first noticed the high-pitched noise while in service, and had lived with it ever since.  

Additionally, in May 2011 the Veteran submitted a statement form a fellow veteran who attested to the noisiness on board ship.  The letter discussed how there was constant noise aboard the U.S.S. Coral Sea, most severe during the ship's operation.  

In addition to the convincing evidence of significant in-service noise exposure, the record on appeal also includes the Veteran's statements of ringing in his ears since service.  The Board finds that the Veteran's statements in this regard are both competent and credible.  With respect to the question of competency, the Board notes that ringing in the ears is the kind of condition lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, the Board finds that the Veteran's statements of ringing in his ears since service are consistent and detailed, and finds they are very credible.  In that regard, the Board observes that the Veteran's statements were consistent, and detailed throughout the course of this appeal.  The Veteran's contentions that he had tinnitus since service were not clear to the VA examiner.  At his hearing, however, the Veteran clarified that he had experienced ringing in his ears since service.  Thus, regarding etiology, the Veteran's reported history holds more probative weight than the VA examiner's opinion. 

After carefully considering the record, including the Veteran's credible assertions of in-service noise exposure and tinnitus since service, as well as the medical opinion that the Veteran's tinnitus was induced by loud-noise exposure, the Board finds that the evidence is at least in equipoise as to the onset of the Veteran's tinnitus.  Accordingly, reasonable doubt is resolved in the Veteran's favor and service connection is granted for tinnitus as having developed as a result of in-service noise exposure.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


